exhibit 10.8

 

55 North Robinson Ave., Oklahoma City, OK

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

HUB ACQUISITION TRUST,

 

as Seller,

 

and

 

GOVERNMENT PROPERTIES INCOME TRUST,

 

as Purchaser

 

--------------------------------------------------------------------------------

 

June 14, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

DEFINITIONS

 

1

1.1

Agreement

 

1

1.2

Business Day

 

1

1.3

Closing

 

1

1.4

Closing Date

 

1

1.5

Existing Survey

 

1

1.6

Existing Title Policy

 

2

1.7

Improvements

 

2

1.8

Land

 

2

1.9

Leases

 

2

1.10

Other Property

 

2

1.11

Permitted Exceptions

 

2

1.12

Property

 

2

1.13

Purchase Price

 

2

1.14

Purchaser

 

2

1.15

Rent Roll

 

3

1.16

Seller

 

3

1.17

Title Company

 

3

1.18

Update

 

3

 

 

 

 

SECTION 2.

PURCHASE AND SALE; CLOSING

 

3

2.1

Purchase and Sale

 

3

2.2

Closing

 

3

2.3

Purchase Price

 

4

 

 

 

 

SECTION 3.

TITLE, DILIGENCE MATERIALS, ETC.

 

4

3.1

Title

 

4

3.2

No Other Diligence

 

5

 

 

 

 

SECTION 4.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE

 

6

4.1

Closing Documents

 

6

4.2

Title Policy

 

7

4.3

Environmental Reliance Letters

 

7

4.4

Condition of Property

 

7

4.5

Other Conditions

 

7

 

 

 

 

SECTION 5.

CONDITIONS TO SELLER’ OBLIGATION TO CLOSE

 

7

5.1

Purchase Price

 

8

5.2

Closing Documents

 

8

5.3

Other Conditions

 

8

 

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES OF SELLER

 

8

6.1

Status and Authority of the Seller, Etc.

 

8

6.2

Action of the Seller, Etc.

 

8

6.3

No Violations of Agreements

 

8

6.4

Litigation

 

9

 

i

--------------------------------------------------------------------------------


 

6.5

Existing Leases, Etc.

 

9

6.6

Agreements, Etc.

 

10

6.7

Not a Foreign Person

 

10

 

 

 

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

11

7.1

Status and Authority of the Purchaser

 

11

7.2

Action of the Purchaser

 

12

7.3

No Violations of Agreements

 

12

7.4

Litigation

 

12

 

 

 

 

SECTION 8.

COVENANTS OF THE SELLER

 

12

8.1

Approval of Agreements

 

13

8.2

Operation of Property

 

13

8.3

Compliance with Laws, Etc.

 

13

8.4

Compliance with Agreements

 

13

8.5

Notice of Material Changes or Untrue Representations

 

13

8.6

Insurance

 

13

8.7

Cooperation

 

13

8.8

Approval of 2011 Capital Expenditure Budget

 

13

 

 

 

 

SECTION 9.

APPORTIONMENTS

 

14

9.1

Real Property Apportionments

 

14

9.2

Closing Costs

 

16

 

 

 

 

SECTION 10.

DAMAGE TO OR CONDEMNATION OF PROPERTY

 

17

10.1

Casualty

 

17

10.2

Condemnation

 

17

10.3

Survival

 

18

 

 

 

 

SECTION 11.

DEFAULT

 

18

11.1

Default by the Seller

 

18

11.2

Default by the Purchaser

 

18

 

 

 

 

SECTION 12.

MISCELLANEOUS

 

18

12.1

Allocation of Liability

 

18

12.2

Brokers

 

19

12.3

Publicity

 

19

12.4

Notices

 

19

12.5

Waivers, Etc.

 

21

12.6

Assignment; Successors and Assigns

 

21

12.7

Severability

 

21

12.8

Counterparts, Etc.

 

22

12.9

Performance on Business Days

 

22

12.10

Attorneys’ Fees

 

22

12.11

Section and Other Headings

 

22

12.12

Time of Essence

 

22

12.13

Governing Law

 

22

12.14

Arbitration

 

23

12.15

Like Kind Exchange

 

24

12.16

Recording

 

24

 

ii

--------------------------------------------------------------------------------


 

12.17

Non-liability of Trustees of Seller

 

24

12.18

Non-liability of Trustees of Purchaser

 

24

12.19

Waiver

 

25

12.20

Further Assurances

 

25

12.21

Financials

 

25

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of June 14, 2010, by and between HUB
ACQUISITION TRUST, a Maryland real estate investment trust (the “Seller”), and
GOVERNMENT PROPERTIES INCOME TRUST, a Maryland real estate investment trust (the
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Seller is the owner of the Property (this and other capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in Section 1); and

 

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Property, subject to and upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Seller and the Purchaser hereby agree as
follows:

 

SECTION 1.         DEFINITIONS.

 

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

 

1.1           “Agreement”  shall mean this Purchase and Sale Agreement, together
with any exhibits and schedules attached hereto, as it and they may be amended
from time to time as herein provided.

 

1.2           “Business Day”  shall mean any day other than a Saturday, Sunday
or any other day on which banking institutions in The Commonwealth of
Massachusetts are authorized by law or executive action to close.

 

1.3           “Closing”  shall have the meaning given such term in Section 2.2.

 

1.4           “Closing Date”  shall have the meaning given such term in Section
2.2.

 

1.5           “Existing Survey”  shall mean the existing ALTA survey of the
Property.

 

--------------------------------------------------------------------------------


 

1.6           “Existing Title Policy”  shall mean the existing title insurance
policy for the Property.

 

1.7           “Improvements”  shall mean, the Seller’s entire right, title and
interest in and to the existing office buildings, fixtures and other structures
and improvements situated on, or affixed to, the Land.

 

1.8           “Land”  shall mean, the Seller’s entire right, title and interest
in and to (a) the parcel(s) of land described in Schedule A hereto, together
with (b) all easements, rights of way, privileges, licenses and appurtenances
which the Seller may own with respect thereto.

 

1.9           “Leases”  shall mean the leases identified in the Rent Roll and
any other leases hereafter entered into in accordance with the terms of this
Agreement.

 

1.10         “Other Property”  shall mean the Seller’s entire right, title and
interest in and to (a) all fixtures, machinery, systems, equipment and items of
personal property owned by the Seller and attached or appurtenant to, located on
and used in connection with the ownership, use, operation or maintenance of the
Land or Improvements, if any, and (b) all intangible property owned by the
Seller arising from or used in connection with the ownership, use, operation or
maintenance of the Land or Improvements, if any.

 

1.11         “Permitted Exceptions”  shall mean, collectively, (a) liens for
taxes, assessments and governmental charges not yet due and payable or due and
payable but not yet delinquent; (b) the Leases; (c) the exceptions to title set
forth in the Existing Title Policy; (d) all matters shown on the Existing
Survey, and (e) such other nonmonetary encumbrances with respect to the Property
as may be shown on the Update which are not objected to by the Purchaser (or
which are objected to, and subsequently waived, by the Purchaser) in accordance
with Section 3.1.

 

1.12         “Property”  shall mean, collectively, all of the Land, the
Improvements and the Other Property.

 

1.13         “Purchase Price”  shall mean Eight Million Three Hundred Two
Thousand One Hundred Forty Dollars ($8,302,140).

 

1.14         “Purchaser”  shall have the meaning given such term in the
preambles to this Agreement, together with any permitted successors and assigns.

 

2

--------------------------------------------------------------------------------


 

1.15         “Rent Roll”  shall mean Schedule B to this Agreement.

 

1.16         “Seller”  shall have the meaning given such term in the preambles
to this Agreement, together with any permitted successors and assigns.

 

1.17         “Title Company”  shall mean Stewart Title Guaranty Company.

 

1.18         “Update”  shall have the meaning given such term in Section 3.1.

 

SECTION 2.         PURCHASE AND SALE; CLOSING.

 

2.1           Purchase and Sale.  In consideration of the payment of the
Purchase Price by the Purchaser to the Seller and for other good and valuable
consideration, the Seller hereby agrees to sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Seller, the Property for the
Purchase Price, subject to and in accordance with the terms and conditions of
this Agreement.

 

2.2           Closing.  The purchase and sale of the Property shall be
consummated at a closing (the “Closing”) to be held at the offices of Sullivan &
Worcester LLP, One Post Office Square, Boston, Massachusetts, or at such other
location as the Seller and the Purchaser may agree, at 10:00 a.m., local time,
on September 17, 2010, as the same may be accelerated or extended pursuant to
this Section 2.2 (the “Closing Date”).

 

Notwithstanding the foregoing, either party may accelerate the Closing Date, by
giving not less than ten (10) Business Days prior written notice (an
“Acceleration Notice”) to the other, in which event the Closing Date shall be
the date set forth in such Acceleration Notice, unless the party receiving the
Acceleration Notice gives written notice (a “Rejection Notice”) to the other
within five (5) Business Days after its receipt of the Acceleration Notice,
which Rejection Notice either objects to the accelerated date set forth in the
Acceleration Notice or proposes an alternative accelerated date acceptable to
the other party.  In the event that any party shall give a Rejection Notice, the
Closing Date shall either be not accelerated and shall occur as set forth in the
first paragraph of this Section 2.2 or accelerated to such proposed alternative
accelerated Closing Date; provided, however, that the Seller shall have the
right to give a Rejection Notice only if the acceleration of the Closing Date
will adversely effect the Seller’s ability to

 

3

--------------------------------------------------------------------------------


 

conclude a like kind exchange pursuant to Section 12.15, and the Purchaser shall
have the right to give a Rejection Notice only if the acceleration of the
Closing Date will adversely effect any financing of the acquisition.

 

In addition, the Purchaser may extend the Closing Date for up to one hundred
eighty (180) days (but no later than March 31, 2011), by giving not less than
ten (10) Business Days prior written notice (an “Extension Notice”) to the
Seller, in which event the Closing Date shall be the date set forth in such
Extension Notice unless the Seller gives written notice (an “Extension Rejection
Notice”) to the Purchaser within five (5) Business Days after its receipt of the
Extension Notice which Extension Rejection Notice either objects to the extended
date set forth in the Extension Notice or proposes an alternative extended date
acceptable to the Purchaser, in which event, the Closing Date shall either be
not extended and shall occur as set forth in the first paragraph of this Section
2.2 or extended to such proposed alternative extended Closing Date; provided,
however, that the Seller shall have the right to give an Extension Rejection
Notice only if the extension of the Closing Date will adversely effect the
Seller’s ability to conclude a like kind exchange pursuant to Section 12.15, and
the Purchaser shall have the right to give an Extension Notice only if the
extension of the Closing Date will adversely affect any financing of the
acquisition.

 

2.3           Purchase Price.

 

(a)           At Closing, the Purchaser shall pay the Purchase Price, subject to
adjustment as provided in Article 9, to the Seller.

 

(b)           The Purchase Price, as adjusted as provided herein, shall be
payable by wire transfer of immediately available funds on the Closing Date to
an account or accounts to be designated by the Seller.

 

SECTION 3.         TITLE, DILIGENCE MATERIALS, ETC.

 

3.1           Title.  Prior to the execution of this Agreement, the Seller has
delivered the Existing Title Policy and the Existing Survey to the Purchaser.

 

Within five (5) days after the execution hereof, the Purchaser shall order an
update to the Existing Title Policy (an “Update”) from the Title Company.  The
Purchaser shall deliver to the Seller a copy of the Update promptly upon receipt

 

4

--------------------------------------------------------------------------------


 

thereof.  Promptly after receipt of the Update, but, in any event, prior to the
Closing Date, the Purchaser shall give the Seller written notice of any title
exceptions (other than Permitted Exceptions) set forth on the Update as to which
the Purchaser objects.  The Seller shall have the right, but not the obligation,
to attempt to remove, satisfy or otherwise cure any exceptions to title to which
the Purchaser so objects.  If, for any reason, in its sole discretion, the
Seller is unable or unwilling to take such actions as may be required to cause
such exceptions to be removed from the Update, the Seller shall give the
Purchaser notice thereof; it being understood and agreed that the failure of the
Seller to give prompt notice of objection shall be deemed an election by the
Seller not to remedy such matters.  If the Seller shall be unable or unwilling
to remove any title defects to which the Purchaser has so objected, the
Purchaser may elect (i) to terminate this Agreement or (ii) to consummate the
transactions contemplated hereby, notwithstanding such title defect, without any
abatement or reduction in the Purchase Price on account thereof (whereupon such
objected to exceptions or matters shall be deemed to be Permitted Exceptions). 
The Purchaser shall make any such election by written notice to the Seller given
on or prior to the fifth (5th) Business Day after the Seller’s notice of its
unwillingness or inability to cure (or deemed election not to cure) such defect
and time shall be of the essence with respect to the giving of such notice. 
Failure of the Purchaser to give such notice shall be deemed an election by the
Purchaser to proceed in accordance with clause (ii) above.

 

3.2           No Other Diligence.  The Purchaser acknowledges that, except as
provided in Section 3.1, (i) the Purchaser has had the opportunity to fully
investigate and inspect the physical and environmental condition of the
Property, and to review and analyze all title examinations, surveys,
environmental assessment reports, building evaluations, financial data and other
investigations and materials pertaining to the Property which the Purchaser
deems necessary to determine the feasibility of the Property and its decision to
acquire the Property, (ii) the Purchaser shall not be conducting any further
title examinations, surveys, environmental assessments, building evaluations,
financial analyses or other investigations with respect to the Property, and
(iii) the Purchaser shall not have any right to terminate this Agreement as a
result of any title examinations, surveys, environmental assessments, building
valuations, financial analyses or other investigations with respect to the
Property.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.                            CONDITIONS TO THE PURCHASER’S OBLIGATION
TO CLOSE.

 

The obligation of the Purchaser to acquire the Property shall be subject to the
satisfaction of the following conditions precedent on and as of the Closing
Date:

 

4.1           Closing Documents.  The Seller shall have delivered, or cause to
have been delivered, to the Purchaser the following:

 

(a)           A good and sufficient deed in the form attached as Schedule C
hereto, with respect to the Property, in proper statutory form for recording,
duly executed and acknowledged by the Seller, conveying title to the Property,
free from all liens and encumbrances other than the Permitted Exceptions;

 

(b)           An assignment by the Seller and an assumption by the Purchaser, in
form and substance reasonably satisfactory to the Seller and the Purchaser, duly
executed and acknowledged by the Seller and the Purchaser, of all of the
Seller’s right, title and interest in, to and under the Leases and including,
without limitation, (i) the Seller’s agreement to request the tenants thereunder
to provide novation or other agreements as may be required under the Leases in
connection with the assignment thereof to the Purchaser, and (ii) the Seller’s
agreement to, within one (1) Business Day of receipt thereof, transfer to the
Purchaser all rent and other payments made by the tenants under the Leases with
respect to the period from and after the Closing Date, and to hold all such rent
and other payments in trust for the benefit of the Purchaser pending transfer;

 

(c)           An assignment by the Seller and an assumption by the Purchaser, in
form and substance reasonably satisfactory to the Seller and the Purchaser, duly
executed and acknowledged by the Seller and the Purchaser, of all of the
Seller’s right, title and interest, if any, in, to and under all transferable
licenses, contracts, permits and agreements affecting the Property;

 

(d)           A bill of sale by the Seller, without warranty of any kind, in
form and substance reasonably satisfactory to the Seller and the Purchaser, with
respect to any personal property owned by the Seller, situated at the Property
and used exclusively by the Seller in connection with the Property (it being
understood and agreed that no portion of the Purchase Price is allocated to
personal property);

 

6

--------------------------------------------------------------------------------


 

(e)           To the extent the same are in the Seller’s possession, original,
fully executed copies of all material documents and agreements, plans and
specifications and contracts, licenses and permits pertaining to the Property;

 

(f)            To the extent the same are in the Seller’s possession, duly
executed original copies of the Leases;

 

(g)           A closing statement showing the Purchase Price, apportionments and
fees, and costs and expenses paid in connection with the Closing; and

 

(h)           Such other conveyance documents, certificates, deeds and other
instruments as the Purchaser, the Seller or the Title Company may reasonably
require and as are customary in like transactions in sales of property in
similar transactions.

 

4.2           Title Policy.  The Title Company shall be prepared to issue, upon
payment of the title premium at its regular rates, a title policy in the amount
of the Purchase Price, insuring title to the Property is vested in the Purchaser
or its designee or assignee, subject only to the Permitted Exceptions, with such
endorsements as shall be reasonably required by the Purchaser.

 

4.3           Environmental Reliance Letters.  The Purchaser shall have received
a reliance letter, authorizing the Purchaser and its designees and assignees to
rely on the most recent environmental assessment report prepared for the
Property, in form and substance reasonably acceptable to the Purchaser.

 

4.4           Condition of Property.  The Property shall be in substantially the
same physical condition as on the date of this Agreement, ordinary wear and tear
and, subject to Section 10.1, casualty excepted.

 

4.5           Other Conditions.  All representations and warranties of the
Seller herein shall be true, correct and complete in all material respects on
and as of the Closing Date and the Seller shall have performed in all material
respects all covenants and obligations required to be performed by the Seller on
or before the Closing Date.

 

SECTION 5.         CONDITIONS TO SELLER’ OBLIGATION TO CLOSE.

 

The obligation of the Seller to convey the Property to the Purchaser is subject
to the satisfaction of the following conditions precedent on and as of the
Closing Date:

 

7

--------------------------------------------------------------------------------


 

5.1           Purchase Price.  The Purchaser shall deliver to the Seller the
Purchase Price payable hereunder, subject to the adjustments set forth in
Section 2.3, together with any closing costs to be paid by the Purchaser under
Section 9.2.

 

5.2           Closing Documents.  The Purchaser shall have delivered to the
Seller duly executed and acknowledged counterparts of the documents described in
Section 4.1, where applicable.

 

5.3           Other Conditions.  All representations and warranties of the
Purchaser herein shall be true, correct and complete in all material respects on
and as of the Closing Date and the Purchaser shall have performed in all
material respects all covenants and obligations required to be performed by the
Purchaser on or before the Closing Date.

 

SECTION 6.         REPRESENTATIONS AND WARRANTIES OF SELLER.

 

To induce the Purchaser to enter into this Agreement, the Seller represents and
warrants to the Purchaser as follows:

 

6.1           Status and Authority of the Seller, Etc.  The Seller is duly
organized, validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

 

6.2           Action of the Seller, Etc.  The Seller has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and upon the execution and delivery of any document to be delivered by the
Seller on or prior to the Closing Date, this Agreement and such document shall
constitute the valid and binding obligation and agreement of the Seller,
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.

 

6.3           No Violations of Agreements.  Neither the execution, delivery or
performance of this Agreement by the Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Property pursuant to the
terms of any indenture, mortgage, deed of trust,

 

8

--------------------------------------------------------------------------------


 

note, evidence of indebtedness or any other agreement or instrument by which the
Seller is bound.

 

6.4           Litigation.  To the Seller’s actual knowledge, it has not received
written notice that any investigation, action or proceeding is pending or
threatened, which (i) questions the validity of this Agreement or any action
taken or to be taken pursuant hereto, or (ii) involves condemnation or eminent
domain proceedings against the Property or any portion thereof.

 

6.5           Existing Leases, Etc.  Subject to Section 8.1, other than the
Leases listed in the Rent Roll, the Seller has not entered into a contract or
agreement with respect to the occupancy of the Property that will be binding on
the Purchaser after the Closing.  To the Seller’s actual knowledge: (a) the
copies of the Leases heretofore delivered by the Seller to the Purchaser are
true, correct and complete copies thereof; and (b) such Leases have not been
amended except as evidenced by amendments similarly delivered and constitute the
entire agreement between the Seller and the tenants thereunder.  Except as
otherwise set forth in the Rent Roll or the Leases: (i) to the Seller’ actual
knowledge, each of its Leases is in full force and effect on the terms set forth
therein; (ii) to the Seller’s actual knowledge, there are no uncured defaults or
circumstances which with the giving of notice, the passage of time or both would
constitute a default thereunder which would have a material adverse effect on
the business or operations of the Property; (iii) to the Seller’s actual
knowledge, each of its tenants is legally required to pay all sums and perform
all material obligations set forth therein without any ongoing concessions,
abatements, offsets, defenses or other basis for relief or adjustment; (iv) to
the Seller’s actual knowledge, none of its tenants has asserted in writing or
has any defense to, offsets or claims against, rent payable by it or the
performance of its other obligations under its Lease which would have a material
adverse effect on the on-going business or operations of the Property; (v) the
Seller has no outstanding obligation to provide any of its tenants with an
allowance to perform, or to perform at its own expense, any tenant improvements;
(vi) none of its tenants has prepaid any rent or other charges relating to the
post-Closing period; (vii) to the Seller’s actual knowledge, none of its tenants
has filed a petition in bankruptcy or for the approval of a plan of
reorganization or management under the Federal Bankruptcy Code or under any
other similar state law, or made an admission in writing as to the relief
therein provided, or otherwise become the subject of any proceeding under any
federal or state

 

9

--------------------------------------------------------------------------------


 

bankruptcy or insolvency law, or has admitted in writing its inability to pay
its debts as they become due or made an assignment for the benefit of creditors,
or has petitioned for the appointment of or has had appointed a receiver,
trustee or custodian for any of its property, in any case that would have a
material adverse effect on the business or operations of the Property; (viii) to
the Seller’s actual knowledge, none of its tenants has requested in writing a
modification of its Lease, or a release of its obligations under its Lease in
any material respect or has given written notice terminating its Lease, or has
been released of its obligations thereunder in any material respect prior to the
normal expiration of the term thereof, in any case that would have a material
adverse effect on the on-going business or operations of the Property; (ix) to
the Seller’s actual knowledge, except as set forth in the Leases, no guarantor
has been released or discharged, voluntarily or involuntarily, or by operation
of law, from any obligation under or in connection with any of its Leases or any
transaction related thereto; and (x) all brokerage commissions currently due and
payable with respect to each of its Leases have been paid.  To the Seller’s
actual knowledge, the other information set forth in the Rent Roll is true,
correct and complete in all material respects.

 

6.6           Agreements, Etc.  Other than the Leases, the Seller has not
entered into any contract or agreement with respect to the Property which will
be binding on the Purchaser after the Closing other than contracts and
agreements being assumed by the Purchaser or which are terminable upon thirty
(30) days notice without payment of premium or penalty.

 

6.7           Not a Foreign Person.  The Seller is not a “foreign person” within
the meaning of Section 1445 of the United States Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

 

The representations and warranties made in this Agreement by the Seller shall be
continuing and shall be deemed remade by the Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Seller shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, the Purchaser gives the Seller written
notice prior to the expiration of said three hundred sixty (360) day period of
such alleged breach with reasonable detail as to the nature of such breach.

 

10

--------------------------------------------------------------------------------


 

Except as otherwise expressly provided in this Agreement or in any documents to
be delivered to the Purchaser at the Closing, the Seller has not made, and the
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Property, whether made by the
Seller, on the Seller’s behalf or otherwise, including, without limitation, the
physical condition of the Property, the financial condition of the tenants under
the Leases, title to or the boundaries of the Property, pest control matters,
soil conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, and any other information pertaining to the Property or the
market and physical environments in which they are located.  The Purchaser
acknowledges that (i) the Purchaser has entered into this Agreement with the
intention of relying upon its own investigation or that of third parties with
respect to the physical, environmental, economic and legal condition of the
Property and (ii) the Purchaser is not relying upon any statements,
representations or warranties of any kind, other than those specifically set
forth in this Agreement or in any document to be delivered to the Purchaser at
the Closing, made (or purported to be made) by the Seller or anyone acting or
claiming to act on the Seller’s behalf.  The Purchaser has inspected the
Property and is fully familiar with the physical condition thereof and, subject
to the representations and warranties made in this Agreement, shall purchase the
Property in its “as is”, “where is” and “with all faults” condition on the
Closing Date.  Notwithstanding anything to the contrary contained herein, in the
event that any party hereto has actual knowledge of the default of any other
party (a “Known Default”), but nonetheless elects to consummate the transactions
contemplated hereby and proceeds to Closing, then the rights and remedies of
such non-defaulting party shall be waived with respect to such Known Default
upon the Closing and the defaulting party shall have no liability with respect
thereto.

 

SECTION 7.         REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

To induce the Seller to enter into this Agreement, the Purchaser represents and
warrants to the Seller as follows:

 

7.1           Status and Authority of the Purchaser.  The Purchaser is duly
organized, validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its

 

11

--------------------------------------------------------------------------------


 

charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

 

7.2           Action of the Purchaser.  The Purchaser has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and upon the execution and delivery of any document to be delivered by the
Purchaser on or prior to the Closing Date, this Agreement and such document
shall constitute the valid and binding obligation and agreement of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.

 

7.3           No Violations of Agreements.  Neither the execution, delivery or
performance of this Agreement by the Purchaser, nor compliance with the terms
and provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Purchaser pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Purchaser is bound.

 

7.4           Litigation.  The Purchaser has received no written notice that any
investigation, action or proceeding is pending or threatened which questions the
validity of this Agreement or any action taken or to be taken pursuant hereto.

 

The representations and warranties made in this Agreement by the Purchaser shall
be continuing and shall be deemed remade by the Purchaser as of the Closing Date
with the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Purchaser shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, the Seller gives the Purchaser written
notice prior to the expiration of said three hundred sixty (360) period of such
alleged breach with reasonable detail as to the nature of such breach.

 

SECTION 8.         COVENANTS OF THE SELLER.

 

The Seller hereby covenants with the Purchaser between the date of this
Agreement and the Closing Date as follows:

 

12

--------------------------------------------------------------------------------


 

8.1           Approval of Agreements.  Not to enter into, modify, amend or
terminate any Lease or any other material agreement with respect to the
Property, which would encumber or be binding upon the Property from and after
the Closing Date, without in each instance obtaining the prior written consent
of the Purchaser.

 

8.2           Operation of Property.  To continue to operate the Property
consistent with past practices.

 

8.3           Compliance with Laws, Etc.  To comply in all material respects
with (i) all laws, regulations and other requirements from time to time
applicable of every governmental body having jurisdiction of the Property, or
the use or occupancy thereof, and (ii) all material terms, covenants and
conditions of all agreements affecting the Property.

 

8.4           Compliance with Agreements.  To comply with each and every
material term, covenant and condition contained in the Leases and any other
material document or agreement affecting the Property and to monitor compliance
thereunder consistent with past practices.

 

8.5           Notice of Material Changes or Untrue Representations.  Upon
learning of any material change in any condition with respect to the Property or
of any event or circumstance which makes any representation or warranty of the
Seller to the Purchaser under this Agreement untrue or misleading, promptly to
notify the Purchaser thereof.

 

8.6           Insurance.  To maintain, or cause to be maintained, all existing
property insurance relating to the Property.

 

8.7           Cooperation.  The Purchaser and the Seller shall reasonably
cooperate in complying with the requirements under the Leases in connection with
the transfer and assignment of the Property and the Leases to the Purchaser. 
The provisions of this Section 8.7 shall survive the Closing hereunder.

 

8.8           Approval of 2011 Capital Expenditure Budget.  In the event that
the Closing Date shall be extended to a date on or after January 1, 2011
pursuant to the provisions of Section 2.2, the Seller shall prepare for the
Purchaser’s review and approval a 2011 capital expenditure budget, which budget
shall include, without limitation, budgeted items for “building improvements”
and “development and redevelopment”.

 

13

--------------------------------------------------------------------------------


 

SECTION 9.         APPORTIONMENTS.

 

9.1           Real Property Apportionments.  (a)  The following items shall be
apportioned at the Closing as of the close of business on the day immediately
preceding the Closing Date:

 

(i)

 

annual rents, operating costs, taxes and other fixed charges payable under the
Leases;

 

 

 

(ii)

 

percentage rents and other unfixed charges payable under the Leases;

 

 

 

(iii)

 

fuel, electric, water and other utility costs;

 

 

 

(iv)

 

municipal assessments and governmental license and permit fees;

 

 

 

(v)

 

Real estate taxes and assessments other than special assessments, based on the
rates and assessed valuation applicable in the fiscal year for which assessed;

 

 

 

(vi)

 

water rates and charges;

 

 

 

(vii)

 

sewer and vault taxes and rents; and

 

 

 

(viii)

 

all other items of income and expense normally apportioned in sales of property
in similar situations in the jurisdiction where the Property is located.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
one (1) year after the Closing Date.

 

(b)           If there are water, gas or electric meters located at the
Property, the Seller shall obtain readings thereof to a date not more than
thirty (30) days prior to the Closing Date and the unfixed water rates and
charges, sewer taxes and rents and gas and electricity charges, if any, based
thereon for the intervening time shall be apportioned on the basis of such last
readings.  If such readings are not obtainable by the Closing Date, then, at the
Closing, any water rates and charges, sewer taxes and rents and gas and
electricity charges which are based on such readings shall be prorated based
upon the per diem charges obtained by using the most recent period for which
such readings shall then be available.  Upon the taking of subsequent

 

14

--------------------------------------------------------------------------------


 

actual readings, the apportionment of such charges shall be recalculated and the
Seller or the Purchaser, as the case may be, promptly shall make a payment to
the other based upon such recalculations.  The parties agree to make such final
recalculations within sixty (60) days after the Closing Date.

 

(c)           If any refunds of real property taxes or assessments, water rates
and charges or sewer taxes and rents shall be made after the Closing, the same
shall be held in trust by the Seller or the Purchaser, as the case may be, and
shall first be applied to the unreimbursed costs incurred in obtaining the same,
then to any required refunds to tenants under the Leases, and the balance, if
any, shall be paid to the Seller (for the period prior to the Closing Date) and
to the Purchaser (for the period commencing with the Closing Date).

 

(d)           If, on the Closing Date, the Property shall be or shall have been
affected by any special or general assessment or assessments or real property
taxes payable in a lump sum or which are or may become payable in installments
of which the first installment is then a charge or lien and has become payable,
the Seller shall pay or cause to be paid at the Closing the unpaid installments
of such assessments due and as of the Closing Date.

 

(e)           No insurance policies of the Seller are to be transferred to the
Purchaser, and no apportionment of the premiums therefor shall be made.

 

(f)            At the Closing, the Seller shall transfer to the Purchaser the
amount of all unapplied security deposits held pursuant to the terms of the
Leases.

 

(g)           Brokerage commissions, tenant improvement expenses and other
amounts payable by the Seller as landlord under Leases entered into by the
Seller after the date hereof, or in connection with the renewal or extension of
any existing Lease, shall be the responsibility of the Purchaser, and the
Purchaser shall reimburse the Seller at the Closing for all such brokerage
commissions, tenant improvement expenses and other amounts paid by the Seller
prior to the Closing.  The Purchaser shall receive a credit at Closing for all
unpaid brokerage commissions, tenant improvement expenses and other amounts
payable by the Seller as landlord under Leases entered into by the Seller prior
to the date hereof.

 

(h)           Amounts payable after the date hereof on account of capital
expenditures under the 2010 capital expenditure budget

 

15

--------------------------------------------------------------------------------


 

prepared as of March 31, 2010 (the “CapEx Budget”) (including, without
limitation, budgeted items for “building improvements” and “development and
redevelopment”), shall be the responsibility of the Purchaser, and the Purchaser
shall reimburse the Seller at the Closing for all amounts paid by the Seller
prior to the Closing on account of capital expenditures under the CapEx Budget
payable after the date hereof.  The Purchaser shall receive a credit at Closing
for all unpaid amounts payable on account of capital expenditures under the
CapEx Budget prior to the date hereof.  A copy of the CapEx Budget has been
previously provided to the Purchaser.

 

(i)            If a net amount is owed by the Seller to the Purchaser pursuant
to this Section 9.1, such amount shall be credited against the Purchase Price. 
If a net amount is owed by the Purchaser to the Seller pursuant to this
Section 9.1, such amount shall be added to the Purchase Price paid to the
Seller.

 

(j)            If, on the Closing Date, there are past due rents with respect to
any Lease, amounts received by the Purchaser with respect to such Lease after
the Closing Date shall be applied, first, to rents due or to become due during
the calendar month in which the Closing occurs, and then, to all other rents due
or past due in inverse order to the order in which they became due (i.e., first
to arrearages most recently occurring, then to older arrearages).  In no event
shall the Seller have any right to take any action to collect any past due rents
or other amounts following the Closing; provided, however, the Purchaser shall
use commercially reasonable efforts to collect such past due rents and other
amounts, except that the Purchaser shall have no obligation to institute any
legal action or proceeding or otherwise enforce any of its rights and remedies
under any Lease in connection with such commercially reasonable efforts.

 

The provisions of this Section 9.1 shall survive the Closing.

 

9.2           Closing Costs.

 

(a)           The Purchaser shall pay (i) the costs of closing and diligence in
connection with the transactions contemplated hereby (including, without
limitation, all premiums, charges and fees of the Title Company in connection
with the title examination and insurance policies to be obtained by the
Purchaser, including affirmative endorsements), (ii) fifty percent (50%) of all
documentary, stamp, sales, intangible and other transfer taxes and fees incurred
in connection with the transactions contemplated by this Agreement, and
(iii) fifty

 

16

--------------------------------------------------------------------------------


 

percent (50%) of all state, city, county, municipal and other governmental
recording and filing fees and charges.

 

(b)           The Seller shall pay (i) fifty percent (50%) of all documentary,
stamp, sales, intangible and other transfer taxes and fees incurred in
connection with the transactions contemplated by this Agreement, and (ii) fifty
percent (50%) of all state, city, county, municipal and other governmental
recording and filing fees and charges.

 

(c)           Each party shall pay the fees and expenses of its attorneys and
other consultants.

 

SECTION 10.       DAMAGE TO OR CONDEMNATION OF PROPERTY.

 

10.1         Casualty.  If, prior to the Closing, the Property is materially
destroyed or damaged by fire or other casualty, the Seller shall promptly notify
the Purchaser of such fact.  In such event, the Purchaser shall have the right
to terminate this Agreement by giving notice to the Seller not later than ten
(10) days after the giving the Seller’s notice (and, if necessary, the Closing
Date shall be extended until one day after the expiration of such ten-day
period).  If the Purchaser elects to terminate this Agreement as aforesaid, this
Agreement shall terminate and be of no further force and effect and no party
shall have any liability to the other hereunder.  If less than a material part
of the Property shall be affected by fire or other casualty or if the Purchaser
shall not elect to terminate this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and the Seller shall assign to the Purchaser at
the Closing the rights of the Seller to the proceeds, if any, under the Seller’s
insurance policies covering the Property with respect to such damage or
destruction and there shall be credited against the Purchase Price the amount of
any deductible, any proceeds previously received by Seller on account thereof
and any deficiency in proceeds.

 

10.2         Condemnation.  If, prior to the Closing, a material part of the
Property (including access or parking thereto), is taken by eminent domain (or
is the subject of a pending taking which has not yet been consummated), the
Seller shall notify the Purchaser of such fact promptly after obtaining
knowledge thereof and the Purchaser shall have the right to terminate this
Agreement by giving notice to the Seller not later than ten (10) days after the
giving of the Seller’s notice (and, if necessary, the Closing Date shall be
extended until one day after the expiration of such ten-day period).  If the
Purchaser elects to terminate this Agreement as aforesaid, this Agreement shall

 

17

--------------------------------------------------------------------------------


 

terminate and be of no further force and effect and no party shall have any
liability to the other hereunder.  If less than a material part of the Property
shall be affected or if the Purchaser shall not elect to terminate this
Agreement as aforesaid, the sale of the Property shall be consummated as herein
provided without any adjustment to the Purchase Price (except to the extent of
any condemnation award received by the Seller prior to the Closing) and the
Seller shall assign to the Purchaser at the Closing all of the Seller’s right,
title and interest in and to all awards, if any, for the taking, and the
Purchaser shall be entitled to receive and keep all awards for the taking of the
Property or portion thereof.

 

10.3         Survival.  The parties’ obligations, if any, under this Section 10
shall survive the Closing.

 

SECTION 11.       DEFAULT.

 

11.1         Default by the Seller.  If the transaction herein contemplated
fails to close as a result of the default of the Seller hereunder, or the Seller
having made any representation or warranty herein which shall be untrue or
misleading in any material respect, or the Seller having failed to perform any
of the covenants and agreements contained herein to be performed by the Seller,
the Purchaser may, as its sole remedy, either (x) terminate this Agreement or
(y) pursue a suit for specific performance.

 

11.2         Default by the Purchaser.  If the transaction herein contemplated
fails to close as a result of the default of the Purchaser hereunder, or the
Purchaser having made any representation or warranty herein which shall be
untrue or misleading in any material respect, or the Purchaser having failed to
perform any of the covenants and agreements contained herein to be performed by
it, the Seller may terminate this Agreement (in which case, the Purchaser shall
reimburse the Seller for all of the fees, charges, disbursements and expenses of
the Seller’s attorneys).

 

SECTION 12.       MISCELLANEOUS.

 

12.1         Allocation of Liability.  It is expressly understood and agreed
that the Seller shall be liable to third parties for any and all obligations,
claims, losses, damages, liabilities, and expenses to the extent arising out of
events, contractual obligations, acts, or omissions of the Seller that occurred
in connection with the ownership or operation of the Property during the period
in which the Seller owned the Property prior

 

18

--------------------------------------------------------------------------------


 

to the Closing and the Purchaser shall be liable to third parties for any and
all obligations, claims, losses, damages, liabilities and expenses to the extent
arising out of events, contractual obligations, acts, or omissions of the
Purchaser that occur in connection with the ownership or operation of the
Property during the period in which the Purchaser owns the Property after the
Closing.  The provisions of this Section 12.1 shall survive the Closing.

 

12.2         Brokers.  Each of the parties hereto represents to the other
parties that it dealt with no broker, finder or like agent in connection with
this Agreement or the transactions contemplated hereby.  Each party shall
indemnify and hold harmless the other party and its respective legal
representatives, heirs, successors and assigns from and against any loss,
liability or expense, including reasonable attorneys’ fees, charges and
disbursements arising out of any claim or claims for commissions or other
compensation for bringing about this Agreement or the transactions contemplated
hereby made by any other broker, finder or like agent, if such claim or claims
are based in whole or in part on dealings with the indemnifying party.  The
provisions of this Section 12.2 shall survive the Closing.

 

12.3         Publicity.  The parties agree that, except as otherwise required by
law and except for the exercise of any remedy hereunder, no party shall, with
respect to this Agreement and the transactions contemplated hereby, contact or
conduct negotiations with public officials, make any public pronouncements,
issue press releases or otherwise furnish information regarding this Agreement
or the transactions contemplated to any third party without the consent of the
other party, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

12.4         Notices.  (a)  Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Agreement shall be deemed adequately given if in writing and the same shall be
delivered either in hand, by telecopier with confirmed receipt, or by mail or
Federal Express or similar expedited commercial carrier, addressed to the
recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

 

(b)           All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this

 

19

--------------------------------------------------------------------------------


 

Agreement upon the date of acknowledged receipt, in the case of a notice by
telecopier, and, in all other cases, upon the date of receipt or refusal, except
that whenever under this Agreement a notice is either received on a day which is
not a Business Day or is required to be delivered on or before a specific day
which is not a Business Day, the day of receipt or required delivery shall
automatically be extended to the next Business Day.

 

(c)           All such notices shall be addressed,

 

if to the Seller, to:

 

c/o HRPT Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attn:  Mr. John C. Popeo
[Telecopier No. (617) 928-1305]

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Attn:  Meryl K. Chae, Esq.
[Telecopier No. (213) 621-5035]

 

if to the Purchaser, to:

 

Government Properties Income Trust
400 Centre Street
Newton, Massachusetts 02458
Attn:  Mr. David M. Blackman
[Telecopier No. (617) 796-8267]

 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts 02109
Attn:  Nancy S. Grodberg, Esq.
[Telecopier No. (617) 338-2880]

 

(d)           By notice given as herein provided, the parties hereto and their
respective successor and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have

 

20

--------------------------------------------------------------------------------


 

the right to specify as its address any other address within the United States
of America.

 

12.5         Waivers, Etc.  Subject to the terms of the last paragraph of
Section 6, any waiver of any term or condition of this Agreement, or of the
breach of any covenant, representation or warranty contained herein, in any one
instance, shall not operate as or be deemed to be or construed as a further or
continuing waiver of any other breach of such term, condition, covenant,
representation or warranty or any other term, condition, covenant,
representation or warranty, nor shall any failure at any time or times to
enforce or require performance of any provision hereof operate as a waiver of or
affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof.  This Agreement may
not be amended, nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

 

12.6         Assignment; Successors and Assigns.  Subject to Section 12.15, this
Agreement and all rights and obligations hereunder shall not be assignable,
directly or indirectly, by any party without the written consent of the other,
except that the Purchaser may assign this Agreement to any entity wholly owned,
directly or indirectly, by the Purchaser; provided, however, that, in the event
this Agreement shall be assigned to any one or more entities wholly owned,
directly or indirectly, by the Purchaser, the Purchaser named herein shall
remain liable for the obligations of the “Purchaser” hereunder.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, successors and permitted assigns.  This
Agreement is not intended and shall not be construed to create any rights in or
to be enforceable in any part by any other persons.

 

12.7         Severability.  If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision

 

21

--------------------------------------------------------------------------------


 

or provisions herein contained invalid, inoperative or unenforceable to the
extent that such other provisions are not themselves actually in conflict with
such constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

 

12.8         Counterparts, Etc.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof.

 

12.9         Performance on Business Days.  In the event the date on which
performance or payment of any obligation of a party required hereunder is other
than a Business Day, the time for payment or performance shall automatically be
extended to the first Business Day following such date.

 

12.10       Attorneys’ Fees.  If any lawsuit or arbitration or other legal
proceeding arises in connection with the interpretation or enforcement of this
Agreement, the prevailing party therein shall be entitled to receive from the
other party the prevailing party’s costs and expenses, including reasonable
attorneys’ fees incurred in connection therewith, in preparation therefor and on
appeal therefrom, which amounts shall be included in any judgment therein.

 

12.11       Section and Other Headings.  The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

12.12       Time of Essence.  Time shall be of the essence with respect to the
performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.

 

12.13       Governing Law.  This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of The Commonwealth of
Massachusetts.

 

22

--------------------------------------------------------------------------------


 

12.14       Arbitration.  Any party hereto may elect to submit any dispute
hereunder that has an amount in controversy in excess of $250,000 to arbitration
hereunder.  Any such arbitration shall be conducted in Boston, Massachusetts in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then pertaining and the decision of the arbitrators with respect to
such dispute shall be binding, final and conclusive on the parties.

 

In the event any party hereto shall elect to submit any such dispute to
arbitration hereunder, the Seller and the Purchaser shall each appoint and pay
all fees of a fit and impartial person as arbitrator with at least ten (10)
years’ recent professional experience in the general subject matter of the
dispute.  Notice of such appointment shall be sent in writing by each party to
the other, and the arbitrators so appointed, in the event of their failure to
agree within thirty (30) days after the appointment of the second arbitrator
upon the matter so submitted, shall appoint a third arbitrator.  If either the
Seller or the Purchaser shall fail to appoint an arbitrator, as aforesaid, for a
period of ten (10) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator.  If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question.  The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the Seller
and the Purchaser, unless the arbitrators decide otherwise.  The fees of
respective counsel engaged by the parties, and the fees of expert witnesses and
other witnesses called for by the parties, shall be paid by the respective party
engaging such counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Seller and one to the
Purchaser.  A judgment of a court of competent jurisdiction may be entered upon
the award of the arbitrators in accordance with

 

23

--------------------------------------------------------------------------------


 

the rules and statutes applicable thereto then obtaining.

 

12.15       Like Kind Exchange.  At either party’s request, the non-requesting
party will take all actions reasonably requested by the requesting party in
order to effectuate all or any part of the transactions contemplated by this
Agreement as a forward or reverse like-kind exchange for the benefit of the
requesting party in accordance with Section 1031 of the Internal Revenue Code
and, in the case of a reverse exchange, Rev. Proc. 2000-37, including executing
an instrument acknowledging and consenting to any assignment by the requesting
party of its rights hereunder to a qualified intermediary or an exchange
accommodation titleholder.  In furtherance of the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the requesting party may
assign its rights under this Agreement to a “qualified intermediary” or an
“exchange accommodation titleholder” in order to facilitate, at no cost or
expense to the other, a forward or reverse like-kind exchange under Section 1031
of the Internal Revenue Code; provided, however, that such assignment will not
relieve the requesting party of any of its obligations hereunder.  The
non-requesting party will also agree to issue all closing documents, including
the deed, to the applicable qualified intermediary or exchange accommodation
titleholder if so directed by the requesting party prior to Closing. 
Notwithstanding the foregoing, in no event shall the non-requesting party incur
or be subject to any liability that is not otherwise provided for in this
Agreement.

 

12.16       Recording.  This Agreement may not be recorded without the prior
written consent of both parties.

 

12.17       Non-liability of Trustees of Seller.  The Declaration of Trust of
the Seller, dated March 14, 1997, as amended and supplemented, as filed with the
State Department of Assessments and Taxation of Maryland, provides that no
trustee, officer, shareholder, employee or agent of the Seller shall be held to
any personal liability, jointly or severally, for any obligation of, or claim
against, the Seller.  All persons dealing with the Seller, in any way shall look
only to the assets of the Seller for the payment of any sum or the performance
of any obligation.

 

12.18       Non-liability of Trustees of Purchaser.  The Amended and Restated
Declaration of Trust establishing Government Properties Income Trust, dated June
8, 2009, as amended and supplemented, as filed with the State Department of
Assessments and Taxation of Maryland, provides that no trustee, officer,
shareholder, employee or agent of Government Properties Income

 

24

--------------------------------------------------------------------------------


 

Trust shall be held to any personal liability, jointly or severally, for any
obligation of, or claim against, Government Properties Income Trust.  All
persons dealing with Government Properties Income Trust, in any way shall look
only to the assets of Government Properties Income Trust for the payment of any
sum or the performance of any obligation.

 

12.19       Waiver.  The Purchaser hereby acknowledges that it is a
sophisticated purchaser of real properties and that it is aware of all
disclosures the Seller is or may be required to provide to the Purchaser in
connection with the transactions contemplated hereby pursuant to any law, rule
or regulation (including those of Massachusetts and those of the state in which
the Property is located).   The Purchaser hereby acknowledges that, prior to the
execution of this Agreement, the Purchaser has had access to all information
necessary to acquire the Property and the Purchaser acknowledges that the Seller
has fully and completely fulfilled any and all disclosure obligations with
respect thereto.  The Purchaser hereby fully and completely discharges the
Seller from any further disclosure obligations whatsoever relating to the
Property.

 

12.20       Further Assurances.  In addition to the actions recited herein and
contemplated to be performed, executed, and/or delivered by the Seller and the
Purchaser, the Seller and the Purchaser agree to perform, execute and/or deliver
or cause to be performed, executed and/or delivered at the Closing or after the
Closing any and all such further acts, instruments, deeds and assurances as may
be reasonably required to establish, confirm or otherwise evidence the Seller’s
satisfaction of any disclosure obligations or to otherwise consummate the
transactions contemplated hereby.

 

12.21       Financials.  The Seller shall provide the Purchaser with access to
the books and records of the Seller for the purpose of preparing audited
financial statements for the Property with respect to the 2007, 2008, 2009
calendar years and stub 2010 period, such financial statements to be prepared at
the Purchaser’s sole cost and expense.  The provisions of this Section 12.21
shall survive the Closing.

 

[Signature page follows.]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

SELLER:

 

 

 

HUB ACQUISITION TRUST, a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

/s/ John A. Mannix

 

Name:

John A. Mannix

 

Its:

President & Chief Investment Officer

 

 

 

 

 

 

 

PURCHASER:

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST, a Maryland real estate investment trust

 

 

 

 

By:

/s/ David M. Blackman

 

Name:

David M. Blackman

 

Its:

Treasurer & CFO

 

26

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Land

 

[See attached legal description.]

 

--------------------------------------------------------------------------------


 

55 North Robinson Avenue
Oklahoma City, OK

 

Legal Description

 

TRACT 1

 

A tract, piece, or parcel of land lying In Block Thirty-four (34) of the
OKLAHOMA CITY ORIGINAL TOWNSITE, a part of the Southeast Quarter (SE/4) of
Section Thirty-three (33), Township Twelve (12) North, Range Three (3) West of
the Indian Meridian, Oklahoma County, Oklahoma, Including part of the vacated
Main Street right-of-way and parts of vacated alley ways in said block
Thirty-four (34), more particularly described as follows:

 

COMMENCING at the Southeast corner of Block Thirty-five (35) of the Original
Oklahoma City Townsite; THENCE South 1°27’47” West along the West right-of-way
line of Robinson Avenue a distance of 83.67 feet to the point or place of
beginning; THENCE continuing South 1°27’47” West along said right-of-way line,
the same being the East line of said Block Thirty-four (34), a distance of
218.13 feet; THENCE North 89°42’20” West, a distance of 176.50 feet; THENCE
along a curve to the left a distance of 25.80 feet, said curve having a radius
of 40.00 feet, a chord bearing of North 65°13’23” West and a chord length of
25.35 feet; THENCE North 1°27’47” East and parallel to the East line of said
Block Thirty-four (34), a distance of 211.65 feet; THENCE South 88°33’06” East a
distance of 199.75 feet to the point or place of beginning.

 

TRACT 2

 

A tract, piece, or parcel of land lying in Block Thirty-Four (34) of the
OKLAHOMA CITY ORIGINAL TOWNSITE, according to the plat thereof recorded in Book
1 of Plats, Page 2, and being a part of the Southeast Quarter (SE/4) of
Section Thirty-three (33), Township Twelve (12) North, Range Three (3) West of
the Indian Meridian, Oklahoma County, Oklahoma, and being a portion of that
certain alley vacated by City of Oklahoma City Ordinance No 170, recorded in
Misc. Book 2, Page 49, Oklahoma County records, and being more particularly
described as follows:

 

BEGINNING at the Southeast corner of Lot Thirty-four (34), Block Thirty-four
(34) of the Original Oklahoma City Townsite;

 

THENCE South 01°27’47” West, along the east line of said Block 34, a distance of
3.60 feet;

 

THENCE North 88°41’29” West a distance of 148.79 feet;

 

THENCE North 01°27’47” East a distance of 0.03 feet to a point on the south line
of said Lot Thirty-four (34), Block Thirty-four (34);

 

THENCE North 89°56’00” East, along the South line of said Lot 34, a distance of
148.84 feet to the point or place of beginning.

 

Said tract containing 270 square feet more or less.

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Rent Roll

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

Note:  Lease and amendments split into two pressboards.  Tab # 1-22 in
pressboard-1 and Tab # 23-38 in pressboard-2.

 

1.                                       Lease Agreement (GS-07B-13584), dated
February 21, 1991, by and between Ultra One, Inc. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

2.                                       Supplemental Lease No. 1, dated
September 10, 1991, by and between Ultra One, Inc. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

3.                                       Supplemental Lease No. 2, dated
August 7, 1991, by and between Ultra One, Inc. (“Owner/Lessor”) and the United
States of America (“Government/Lessee”).

 

4.                                       Supplemental Lease No. 3, dated
November 9, 1992, by and between Ultra One, Inc. (“Owner/Lessor”) and the United
States of America (“Government/Lessee”).

 

5.                                       Supplemental Lease No. 4, dated
December 1, 1992, by and between Ultra One, Inc. (“Owner/Lessor”) and the United
States of America (“Government/Lessee”).

 

6.                                       Supplemental Lease No. 5, dated
November 26, 1993, by and between Anderson Realty Limited Partnership
(“Owner/Lessor”) United States of America (“Government/Lessee”).

 

7.                                       Supplemental Lease No. 6, dated
January 20, 1993, by and between Ultra One, Inc. (“Owner/Lessor”) and the United
States of America (“Government/Lessee”).

 

8.                                       Supplemental Lease No. 7, effective
January 1, 1993, by and between Ultra One, Inc. (former “Lessor”) and Anderson
Realty Limited Partnership (“Owner/Lessor”) and the United States of America
(“Government/Lessee”).

 

9.                                       Supplemental Lease No. 8, dated
June 21, 1995, by and between Anderson Realty Limited Partnership (former
“Lessor”) and Rosecliff Realty Funding, Inc. (“Owner/Lessor”) and the United
States of America (“Government/Lessee”).

 

ii

--------------------------------------------------------------------------------


 

10.                                 Supplemental Lease No. 9, dated July 14,
1995, by and between Rosecliff Realty Funding, Inc. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

11.                                 Supplemental Lease No. 10, dated August 25,
1995, by and between Rosecliff Realty Funding, Inc. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

12.                                 Supplemental Lease No. 11, dated October 2,
1995, by and between Rosecliff Realty Funding, Inc. (former “Lessor”) and
Rosecliff Realty III, Inc. (“Owner/Lessor”) and the United States of America
(“Government/Lessee”).

 

13.                                 Supplemental Lease No. 12, dated August 1,
1997, effective July 10, 1997, by and between Rosecliff Realty Funding, Inc.
(“Owner/Lessor”) and the United States of America (“Government/Lessee”).

 

14.                                 Supplemental Lease No. 13, dated July 16,
1997, by and between Rosecliff Realty III, Inc. (former “Lessor”) and Hub Realty
III, Inc. (“Owner/Lessor”) and the United States of America
(“Government/Lessee”).

 

15.                                 Supplemental Lease No. 14, effective
August 1, 1997, by and between Hub Realty III, Inc. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

16.                                 Supplemental Lease No. 15, effective
September 1, 1997, by and between Rosecliff Realty Funding, Inc.
(“Owner/Lessor”) and the United States of America (“Government/Lessee”).

 

17.                                 Supplemental Lease No. 16(REV.), dated
February 23, 1998, by and between Hub Acquisition Trust (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

18.                                 Supplemental Lease No. 17, effective
April 2, 1998, by and between Hub Acquisition Trust (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

19.                                 Supplemental Lease No. 18, dated
September 23, 1998, by and between Hub Realty III, Inc. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”). Note: Not Executed see note in
with SLA.

 

20.                                 Supplemental Lease No. 19, dated
September 21, 2000, by and between Hub Realty III, Inc. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

iii

--------------------------------------------------------------------------------


 

21.                                 Supplemental Lease No. 20, dated October 16,
2000, by and between Hub Realty III, Inc. (“Owner/Lessor”) and the United States
of America (“Government/Lessee”).

 

22.                                 Supplemental Lease No. 21, dated March 2,
2001, by and between Hub Realty, Inc. (“Owner/Lessor”) and the United States of
America (“Government/Lessee”).

 

23.                                 Supplemental Lease No. 22, dated May 1,
2002, by and between Hub Acquisition Trust (“Owner/Lessor”) and the United
States of America (“Government/Lessee”).

 

24.                                 Supplemental Lease No. 23, dated June 28,
2002, by and between Hub Acquisition Trust (“Owner/Lessor”) and the United
States of America (“Government/Lessee”).

 

25.                                 Supplemental Lease No. 24, dated
November 20, 2002, by and between Hub Acquisition Trust (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

26.                                 Supplemental Lease No. 25, dated
November 14, 2003, by and between Hub Acquisition Trust (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

27.                                 Supplemental Lease No. 26, dated June 27,
2006, by and between Hub Acquisition Trust (“Owner/Lessor”) and the United
States of America (“Government/Lessee”).

 

28.                                 Supplemental Lease No. 27, dated July 11,
2006, by and between Hub Acquisition Trust (“Owner/Lessor”) and the United
States of America (“Government/Lessee”).

 

29.                                 Supplemental Lease No. 28, effective May 1,
2006, by and between Hub Acquisition Trust (“Owner/Lessor”) and the United
States of America (“Government/Lessee”). Note: Not Executed see note in with
SLA.

 

30.                                 Supplemental Lease No. 29, dated October 4,
2006, by and between Hub Acquisition Trust (“Owner/Lessor”) and the United
States of America (“Government/Lessee”).

 

31.                                 Supplemental Lease No. 30, dated October 4,
2006, by and between Hub Acquisition Trust (“Owner/Lessor”) and the United
States of America (“Government/Lessee”).

 

32.                                 Supplemental Lease No. 31, effective
September 28, 2006, by and between Hub Acquisition Trust (“Owner/Lessor”) and
the

 

iv

--------------------------------------------------------------------------------


 

United States of America (“Government/Lessee”). Note: Not Executed see note in
with SLA.

 

33.                                 Supplemental Lease No. 32, dated July 10,
2008 by and between Hub Acquisition Trust (“Owner/Lessor”) and the United States
of America (“Government/Lessee”).

 

34.                                 Supplemental Lease No. 33, - MISSING

 

35.                                 Supplemental Lease No. 34, dated July 10,
2008 by and between Hub Acquisition Trust (“Owner/Lessor”) and the United States
of America (“Government/Lessee”).

 

36.                                 Supplemental Lease No. 35, dated April 11,
2008, by and between Hub Acquisition Trust (“Owner/Lessor”) and the United
States of America (“Government/Lessee”).

 

37.                                 Supplemental Lease No. 36, dated
September 3, 2008, by and between Hub Acquisition Trust (“Lessor”) and the
United States of America (“Lessee”).

 

38.                                 Supplemental Lease No. 37, dated
December 18, 2008, by and between Hub Acquisition Trust (“Lessor”) and the
United States of America (“Government”).

 

v

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease, dated May 18, 2009, by and
between Hub Acquisition Trust (“Landlord”) and HHS Texas Management, L.P.
(“Tenant”).

 

2.                                       Guaranty, dated May 18, 2009, from
Universal American Corp. (“Guarantor”) to Hub Acquisition Trust (“Landlord”).

 

vi

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Form of Deed

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

[ILLEGIBLE]

 

SPECIAL WARRANTY DEED

 

KNOW ALL MEN BY THESE PRESENTS:

BOOK 7663 PAGE 0077

 

That CLINIC BUILDING ASSOCIATES, A LIMITED PARTNERSHIP, an Oklahoma limited
partnership (“Grantor”), having a mailing address of 701 Northeast 10th Street,
Oklahoma City, Oklahoma 73104, Attention: Steven R. Smith, M.D., in
consideration of the sum of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does hereby grant, bargain, sell and convey to HUB PROPERTIES
TRUST, a Maryland real estate investment trust (“Grantee”), having a mailing
address of 400 Centre Street, Newton, Massachusetts, Attention:  Mr. David J.
Hegarty, all of Grantor’s right, title and interest in and to the real property
and premises situated in Oklahoma County, Oklahoma, and more particularly
described in Exhibit A attached hereto and incorporated herein, together with
all the improvements thereon and the appurtenance thereunto belonging, LESS AND
EXCEPT any interests in and to oil, gas, casinghead gas, distillate, coal,
metallic ores, and other minerals therein, thereon, or thereunder previously
reserved or conveyed and all rights, interests, and estates of any nature
incident thereto or arising thereunder (collectively, the “Property”), and
warrants title to the same to be free, clear and discharged of and from all
former grants, charges, taxes, judgments, mortgages and other liens and
encumbrances of whatsoever nature made by Grantor, but not otherwise, but
SUBJECT TO the matters described on Exhibit B attached hereto.

 

TO HAVE AND TO HOLD said described premises unto Grantee, his successors and
assigns forever.

 

EXECUTED this 13th day of August, 1999.

 

 

 

GRANTOR:

 

 

 

 

 

CLINIC BUILDING ASSOCIATES,

 

 

A LIMITED PARTNERSHIP,

STATE OF OKLAHOMA

 

an Oklahoma limited partnership

OKLAHOMA COUNTY

 

 

DOCUMENTARY STAMPS $21,688.50

 

By:

The Oklahoma City Clinic,

 

 

 

A Professional Corporation,

 

 

 

its General Partner

 

 

 

 

CAPITOL ABSTRACT AND TITLE COMPANY

 

 

By:

/s/ Steven R. Smith, M.D.

1608 N.W. EXPRESSWAY

 

 

 

Steven R. Smith, M.D.

OKLAHOMA CITY, OKLAHOMA 73118

 

 

 

President

 

CORP

 

 

 

 

 

[ILLEGIBLE]

 

 

 

 

 

[ILLEGIBLE]

 

ii

--------------------------------------------------------------------------------


 

BOOK 7663 PAGE 0078

 

STATE OF OKLAHOMA

 

)

 

 

)   SS.

COUNTY OF OKLAHOMA

 

)

 

This instrument was acknowledged before me on the 13th day of August, 1999, by
Steven R. Smith, M.D., as President of The Oklahoma City Clinic, A Professional
Corporation, an Oklahoma professional corporation, as the General Partner of
Clinic Building Associates, A Limited Partnership, an Oklahoma limited
partnership.

 

 

[ILLEGIBLE]

 

Notary Public

 

 

My Commission Expires:

 

 

 

[ILLEGIBLE]-2001

 

 

(SEAL)

 

 

[SEAL]

 

iii

--------------------------------------------------------------------------------


 

BOOK 7663 PAGE 0079

 

COMMITMENT
EXHIBIT A

 

Downtown Property

 

Commitment No: 99060563

 

A part of Block 22 in the AMENDED PLAT OF HOWE’S CAPITOL ADDITION and a part of
Block 23 in the SECOND AMENDED PLAT OF BLOCK 23, HOWE’S CAPITOL ADDITION, and a
part of Blocks “A” and “B” in the AMENDED PLAT OF OAK PARK ADDITION a part of
the alley adjacent thereto, and a part of Lindsay Avenue, all in Oklahoma City,
Oklahoma County, Oklahoma, more particularly described as follows: Beginning at
the NW corner of Block 23, Howe’s Capitol Addition, thence S89°47’06”E along the
North line of said Block 23, a distance of 481.83 feet to a point on the North
line of Lot 1, said Block 23, said point being 19.36 feet West of the NE corner
of said Block 23, thence SO°12’23”W a distance of 284.96 feet, thence
N89°47’37”W a distance of 588.51 feet; thence NO°01’13”W a distance of 269.43
feet to a point on the North line of Block 22, Howe’s Capitol Addition, thence
S89°47’06”E along the North line of said Block 22, a distance of 47.84 feet to
the NE corner of said Block 22, thence N75°36’17”E a distance of 61.91 feet to
the point or place of beginning.

 

iv

--------------------------------------------------------------------------------


 

BOOK 7663 PAGE 0080

EXHIBIT B

Parcel 5

 

Park Place

 

Permitted Encumbrances

 

1.

Ad Valorem taxes for 1999, and subsequent years which are not ascertainable, due
or payable.

 

 

2.

Covenants as set out in Special Warranty Deed recorded in Book 4361, Page 921.
and partial release of covenants set out in Certificate of Completion recorded
in Book 4534, Page 1968.

 

 

3.

Easement in favor of the City of Oklahoma City, as recorded in Book 4439,
Page 1244.

 

 

4.

Easement as reserved in Warranty Deed recorded in Book 4499, Page 1468.

 

 

5.

Airport Zoning Rules and Regulations recorded in Book 2237, Page 315.

 

v

--------------------------------------------------------------------------------